Plaintiff and defendant were formerly husband and wife. They were divorced in 1926. At that time they had one child. The court, in the decree entered, provided defendant was to pay to the clerk of the court for the care, maintenance, support, and education of the infant child, the sum of $8 a week until she should attain the age of 16 years. She is now 16 years of age. Prior to the time the daughter became 16 years of age, plaintiff filed a petition in the circuit court asking for a modification of the decree. The matter was brought on before Judge Brown before whom the case was originally tried. The testimony proceeded upon the theory the intention of the trial court before whom the case was originally tried was that defendant should pay alimony until the child should attain the age of 18 years, instead of 16 years. The trial court modified the decree so as to require defendant to pay alimony until the daughter should attain the age of 18 years, but reduced the amount of alimony from $8 a week to $7 a week.
The original decree was warranted by 3 Comp. Laws 1929, § 12738, and its revision and alteration by 3 Comp. Laws 1929, § 12739. The matter is one resting peculiarly within the discretion of the trial court who reserved jurisdiction to make further modifications in accordance with the facts. We will not disturb his order, which is affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 545